DETAILED ACTION

Applicant amended claims 1, 11, and 20, and cancelled claims 2 and 12 in the amendment dated 1/19/2022. 
Claims 1, 3-7, 10-11, 13-16 and 19-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 

A. Applicant argues that prior art does not teach the independent claims.

However, the examiner respectfully agrees.  The examiner, uses prior art Vertegaal to teach determining whether the user is in a predetermined space (Paragraph 50 – checking body presence;) and determining the attentive gaze of a user with regards to a notification (Paragraph 2 – use of eye gaze; body presence, Paragraph 50; if body is not present, then there 
“For example, if the GPS data indicates that the medical device 400 is located in a movie theater, then the preferred alerting scheme might disable all audible and light-emitting alerts and instead rely on haptic feedback alerts. As another example, if the GPS data indicates that the medical device 400 is located in the user's office or work cubicle, then the preferred alerting scheme might generate audible alerts. As yet another example, if the GPS data indicates that the medical device 400 is located in a nightclub, then the preferred alerting scheme might generate relatively loud audible alerts in combination with haptic feedback and conspicuous light-emitting alerts” (Paragraph 60). See also, Figures 6-7, Paragraphs 18, 20-21, 32, 48, 72-73, . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-11, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vertegaal (US 2006/0093991 A1) in view of Mhatre (US 2014/0304363 A1) and further in view of Istoc (US 2011/0050428 A1).

With regards to Claim 1, Vertegaal teaches determining, using at least one sensor associated with the information handling device, a user’s location in a predetermined space (i.e., The PDA then can decide whether, when, and how to notify; for example, directly, or indirectly via another device with which the user is engaged. Body presence can be sensed in various ways, such as, for example, a motion detector, a radio frequency (RF) ID tag worn by a user and sensed using, e.g., BlueTooth.RTM., a visual tag, electromagnetic sensors for sensing presence/location/orientation of a user within a magnetic field, or a global positioning system and an attentive state of the user, wherein the attentive state is associated with a user’s awareness of the event notification (i.e., For example, notification by a PDA seeking user input can be modulated on the basis of whether the user is engaged with the PDA, with another device, or a subject. The PDA then can decide whether, when, and how to notify; for example, directly, or indirectly via another device with which the user is engaged, Paragraph 50; More particularly, this invention relates to use of eye contact /gaze direction information by technological devices and appliances to more effectively communicate with users, in device or subject initiated communications, Paragraph 2). However, Vertegaal does not explicitly disclose receiving, at an information handling device, an indication to provide an event notification to a user;

Mhatre does teach receiving, at an information handling device, an indication to provide an event notification to a user (i.e., where a user receives an incoming email, the notification of the email can then be pushed to the workstation and not the smartphone reducing the consumption of resources, Paragraph 18) in order to manage notifications.  Therefore, based on Vertegaal in view of Mhatre, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Mhatre with the system of Vertegaal in order to manage notifications (Paragraph 4).
Vetegaal and Mhatre do not explicitly disclose providing, responsive to determining that the user’s location in the predetermined space cannot be identified, an alert to the user utilizing a plurality of alert-providing devices in the predetermined space; identifying, at one of the alert-providing devices, an acknowledgment input from the user; and providing, using the one of the  providing, responsive to determining that the user’s location in the predetermined space and the attentive state cannot be identified, an alert to the user utilizing a plurality of alert-providing devices in the predetermined space, wherein the providing the alert comprises simultaneously providing a notification from each of the plurality of alert providing devices in the predetermined space; identifying, at one of the alert-providing devices, an acknowledgment input from the user; and providing, using the one of the alert-providing devices, the event notification to the user, wherein the providing the event notification comprises providing the event notification using an output type that is associated with the attentive state of the user and the determined user’s location (i.e., Figures 6-7; Paragraphs 18, 20-21, 32, 48, 72-73, 80; scanning to obtain sensor data, and then selection of alerting scheme, generation of alert and disabling of alert by acknowledgment; Thus, an alerting scheme may activate a single alert generating element 424, or it may activate a plurality of different alert generating elements 424 in a defined sequence, Paragraph 55; For example, if the GPS data indicates that the medical device 400 is located in a movie theater, then the preferred alerting scheme might disable all audible and light-emitting alerts and instead rely on haptic feedback alerts. As another example, if the GPS data indicates that the medical device 400 is located in the user's office or work cubicle, then the preferred alerting scheme might generate audible alerts. As yet another example, if the GPS data indicates that the medical device 400 is located in a nightclub, then the preferred alerting scheme might generate relatively loud audible alerts in combination with haptic feedback and conspicuous light-emitting alerts, Paragraph 60) in order to determine a preferred alerting scheme from a plurality of alerting schemes (Paragraph 
	
With regards to Claim 3, Vertegaal teaches wherein the output type is associated with at least one output device operatively coupled to the information handling device or at least one other device (i.e., In various embodiments, the notification is of at least one type selected from the group consisting of audio, visual, and tactile, Paragraph 26).

With regards to Claim 4, Vertegaal teaches wherein the determining comprises determining the attentive state using data obtained from at least one other device (i.e., In various embodiments, the attentive user interface may be attached to or embedded in the device, or attached to or embedded in a member of the group consisting of clothing, eyewear, jewelry, furniture, a surface such as wall or window. In some embodiments, the device may be a personal computer, a cellular telephone, a telephone, a personal digital assistant (PDA), or an appliance, Paragraph 27).

With regards to Claim 5, Vertegaal teaches the above disclosed subject matter. However, Vertegaal does not explicitly disclose wherein the determining the attentive state comprises determining a location of the user with respective to the information handling device.  Mhatre does teach wherein the determining the attentive state comprises determining a location of the user with respective to the information handling device (i.e., Modern user equipment devices (UEs) often include sensors or systems that can imply proximity to other user equipment devices. These sensors or systems can include near field communication (NFC) components, cables, Bluetooth-type technologies, location determination technologies, Wi-Fi based positioning information, etc. As an example, where a user has a smartphone and a desktop workstation, the desktop workstation can have a defined location in geographic information system (GIS) that maps out resources within the user's place of work, and the smartphone can employ assisted global positioning system (AGPS) systems to finely determine the location of the smartphone…, Paragraph 18) in order to manage notifications (Paragraph 4). Therefore, based on Vertegaal in view of Mhatre, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilize the teachings of Mhatre with the system of Vertegaal in order to manage notifications.
	

With regards to Claim 6, Vertegaal teaches further comprising identifying, responsive to determining that the location of the user with respect to the information handling device is greater than a predetermined distance, at least one other device proximate to the location and providing an instruction to the at least one other device to provide the event notification (i.e., This information can be used, for example, to determine the optimal channel of delivering information, prioritize the delivery and notification of messages, appointments, and information from multiple devices or users across a network, and generally manage the user's attention space, Paragraph 123; Paragraphs 125, 127).

With regards to Claim 7, Vertegaal teaches wherein the determining the attentive state comprises determining a gaze direction of the user (i.e., More particularly, this invention relates to use of eye contact /gaze direction information by technological devices and appliances to more effectively communicate with users, in device or subject initiated communications, Paragraph 2).

With regards to Claim 10, Vertegaal teaches further comprising determining, based on the attentive state, that the user cannot receive the event notification using a default output type and wherein the providing comprises providing, responsive to determining that the user cannot receive the event notification using the output type (i.e., As used herein, the term "modulating" is intended to mean controlling, enabling and/or disabling, or adjusting (e.g., increasing and/or decreasing). With respect to notification, modulating includes, for example, turning notification on or off, delaying notification, changing the volume or type of notification, and the like. For example, notification can be gradually modulated from less interruptive (e.g., quiet) to more interruptive (e.g., loud), as time passes without user acknowledgement. Modulating also refers to changing the vehicle or channel for notification, communication, or data transfer; for example, by routing such through a network to a more appropriate device. For example, in the case of an urgent notification, modulation might encompass routing the notification to a device with which the user is engaged, increasing the likelihood that the user receives the notification (see Example 4, below, Paragraph 57)


The limitations of Claim 13 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 10 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 11 above, and the claim is rejected on that basis.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 11, 2022